DETAILED ACTION
Status of Application
	This action follows a reply filed on 08/13/2021.  Per the reply, claims 1-7, 10-13, 15-18 and 20 have been amended, and claim 14 has been cancelled.  No new claims have been added.  Accordingly, claims 1-13 and 15-20 remain pending, with claims 7-13 and 20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there currently being no allowable generic or linking claim.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
Applicant’s arguments, see pages 19-21, filed 08/13/2021, with respect to TW ‘370 and Kim et al have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102(a)(1) of claims 1-6, 14 and 19 have been withdrawn.  Further, any objection or rejection under 35 U.S.C. 112 set forth in the last Office action, but not explicitly repeated herein, is hereby withdrawn.   

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claim includes redundant recitations of “
    PNG
    media_image1.png
    83
    106
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    94
    115
    media_image2.png
    Greyscale
 ” in the line concluding with “or with the proviso that” and of “
    PNG
    media_image3.png
    77
    167
    media_image3.png
    Greyscale
… 
    PNG
    media_image4.png
    83
    109
    media_image4.png
    Greyscale
” in the two lines following “wherein * represents an attaching end for attaching to the polymer main chain,”.  Note that the corresponding groups are originally recited in antecedent definitions provided for Groups G and G’ and Group A.  It is unclear how their repeated recitation at the noted locations in claim 1 is intended to provide a further limitation of the claim.  Clarification and appropriate correction are required.  
	Claims 2-6 and 15-19 depend on claim 1 such that the reasoning used to reject the base claim will be relied upon to reject the depend portions of said claims.    

Claims 1-6 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Evidence that claims 1-6 and 15-19 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 08/13/2021. In that paper (see page 19/21), the inventor or a joint inventor, or for pre-AIA  applications, the applicant has stated:

    PNG
    media_image5.png
    102
    523
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    272
    620
    media_image6.png
    Greyscale

 This statement indicates that the invention is different from what is defined in the claim(s) because claim 1 additionally recites  
    PNG
    media_image7.png
    85
    107
    media_image7.png
    Greyscale
  as a possible selection for Groups G and G’, and this selection is nowhere mentioned in the above-quoted statement of corresponding text of claim 1 (see amended claim 1, line 8).  As such, the elected claims are properly rejected as failing to correspond in scope with that which the inventor or joint inventor regards as the invention.   

Conclusion
	Claims 1-6 and 15-19 would be allowable if amended or rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.  In the event the rejections are overcome, the Office will consider rejoinder of nonelected claims 7-13 and 20 pursuant to the procedures set forth in MPEP 821.04(B). 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/11-18-21